Wyatt, Presiding Justice.
Mrs. Minnie Peebles May applied for a second year’s support out of the estate of her deceased husband, John A. May. Before the application was finally passed upon, Minnie Peebles May died and Mrs. Viola A. May was appointed administratrix of her estate. Mrs. Alma May Braddock, who is the administratrix of the estate of John A. May, applied to the ordinary for leave to sell certain lands alleged to belong to the estate. Mrs. Viola R. May filed a caveat objecting to the sale of the lands, alleging that the estate of Minnie Peeples May was entitled to a second year’s support out of the estate of John A. May. The ordinary found against the caveat, and the caveatrix filed her appeal to the Superior Court of Glascock County. An oral motion to dismiss the appeal was filed, which was taken under advisement. The caveatrix then amended her appeal, to which as amended the oral motion to dismiss was renewed. The motion to dismiss was sustained and the appeal dismissed. This judgment is assigned as error. Held:
The bill of exceptions in the instant case presents no question over which this court has jurisdiction. No equity is involved. Nor is title to land, constitutional question, or any other question involved over which Code (Ann.) § 2-3704 gives this court jurisdiction. Accordingly, the Court of Appeals and not this court has jurisdiction of the bill of exceptions in this case.

Transferred to the Court of Appeals.


All the Justices concur.